Citation Nr: 1724375	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-27 095	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Pittsburgh Foreign Cases Regional Office


THE ISSUE

Entitlement to an initial compensable disability rating for a right thumb disability, diagnosed as De Quervain's syndrome.


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the Veteran's claim was subsequently transferred to the Pittsburgh Foreign Cases RO following her relocation to Australia.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Throughout the period of the claim, the Veteran's right thumb disability has been productive of painful motion and a gap of one to two inches (2.5 to 5.1 centimeters (cm.)) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; it has not been productive of a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.


CONCLUSION OF LAW

Throughout the period of the claim, the criteria for an initial 10 percent disability rating, but not higher, for the Veteran's right thumb disability, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5228 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Board notes at the outset that in accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran's right thumb disability is rated under 38 C.F.R. § 4.71a, DC 5228.  Under DC 5228, a noncompensable rating is warranted for thumb limitation of motion with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted for thumb limitation of motion with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted for thumb limitation of motion with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

The Board also notes that it is the intention of the Rating Schedule to recognize painful joint motion as productive of disability, and as entitled to at least the minimum compensable rating for the joint in question.  See 38 C.F.R. § 4.59 (2016).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

August 2008 private treatment notes showed the Veteran was diagnosed with De Quervain's tenosynovitis, which had been resistant to physical therapy and cortisone injections. 

The Veteran was afforded a VA contract examination in August 2008.  In pertinent part, the examiner noted there was no gap between the right thumb pad and the index, long, ring, or little finger.  However, the examiner noted some degree of painful motion of the right thumb.

December 2008 private treatment notes showed the Veteran's De Quervain's tenosynovitis was "quite severe."

In a January 2009 rating decision, the RO granted service connection for right thumb De Quervain's syndrome, and assigned a noncompensable evaluation.

Private treatment notes showed the Veteran underwent right De Quervain's release and synovectomy surgery in February 2009.  Treatment notes dated two weeks following surgery showed the Veteran's wound was well-healed, and that she had good early range of movement.  April 2009 notes showed the Veteran was doing very well but continued to notice some pain.

In her June 2010 substantive appeal, the Veteran stated her belief that she was entitled to a 10 percent initial rating for her right thumb disability pursuant to 38 C.F.R. § 4.71a, DC 5228.

The record shows the Veteran resides in Australia.  In January 2017, her physician there completed a VA disability benefits questionnaire on her behalf, and the questionnaire has been associated with the record.  In pertinent part, the examiner found that with the right thumb attempting to oppose the fingers, the Veteran had gaps of 1 cm., 2 cm., and 3 cm. between the thumb pad and the long, ring, and little fingers, respectively.  There was no gap between the thumb pad and index finger.  The examiner determined there was no additional limitation of motion during flare-ups or after repetitive use, and indicated the Veteran did not have ankylosis of the right thumb.  The examiner also noted there was painful right thumb motion in both active and passive range of motion, as well as with and without weight-bearing.
The examiner further indicated the Veteran did not have functional impairment of her right thumb such that no effective function remained other than that which would be equally well-served by amputation with a prosthesis.

Upon a review of the foregoing, the Board finds that the January 2017 examination report's finding of a 3 cm. gap between the right thumb pad and little finger warrants a 10 percent rating under 38 C.F.R. § 4.71a, DC 5228.  Burton.  In addition, although there is no evidence of such limitation prior to January 2017, the Board notes the evidence shows that painful right thumb motion has persisted since the Veteran instituted her claim.  Thus, a 10 percent rating is warranted prior to January 2017 pursuant to 38 C.F.R. § 4.59.  Id.  Accordingly, the Board finds a 10 percent initial rating is warranted for the Veteran's right thumb disability throughout the period of the claim.  

However, upon a review of the entire record, there is no medical evidence showing a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, at any time during the period of the claim.  As such, the Board has determined an initial rating higher than 10 percent, for the Veteran's right thumb disability, is not warranted.

In reaching its decision, the Board has applied the benefit-of-the-doubt doctrine in the Veteran's favor, where appropriate.
 
The Board notes consideration has been given to assessing the Veteran's right thumb disability under alternate diagnostic codes applicable to the thumb.  However, the medical evidence, as discussed above, shows the Veteran does not have ankylosis of the right thumb.  As such, application of 38 C.F.R. § 4.71a, DCs 5216-5227 would not benefit the Veteran.

The Board also briefly notes it has considered whether an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the Veteran has not contended that her right thumb disability precludes her from obtaining or maintaining substantially gainful employment.  Accordingly, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case. 


ORDER

The Board having determined an initial 10 percent rating, but not higher, is warranted for the Veteran's right thumb disability throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


